                Case 1:18-cv-02055-KMW-GWG Document 157 Filed 07/23/20 Page 1 of 1
                                                          INTELLECTULAW
                                     LAW OFFICES OF P.B. TUFARIELLO, P.C.
                                                           ATTORNEYS AT LAW

P. BETTY TUFARIELLO                                                                             SPECIALIZING IN
                                   25 LITTLE HARBOR ROAD • MT. SINAI, NEW YORK 11766            PATENTS, TRADEMARKS,
pbtufariello@intellectulaw.com
                                         TELEPHONE 631-476-8734 • FAX 631-476-8737              COPYRIGHTS, AND ALL
                                                                                                MATTERS RELATED
                                                                                                THERETO



                                                      July 23, 2020

         VIA ECF

         Honorable Kimba M. Wood
         United States District Judge
         Southern District of New York
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St., Courtroom: 26A
         New York, NY 10007-1312
                                                                                MEMO ENDORSED
                                  Re:     Feingold v. RageOn, Inc.
                                          Case No: 1:18-cv-02055-LTS-GWG
                                          Our File No: 7537-1

         Your Honor:

                   We are counsel for Defendant RageOn, Inc. (“RageOn”) in the matter referenced herein
         above.

                A short while ago we filed our Motion to Withdraw as counsel for Defendant RageOn (DE #
         154-155). Nonetheless, we are writing to seek the Court’s guidance with regards to tomorrow’s
         docketed 11:00 am status conference previously scheduled to take place, by Judge Swain on
         November 6, 2019. It is the Parties’ understanding that the conference date was only a control date,
         pending the resolution of the Summary Judgment Motions, and that there will be no conference
         tomorrow.

                   Please confirm that the Parties’ understanding is correct.

                   Your Honor’s patience and understanding are greatly appreciated.

          The conference scheduled by Judge Swain for
          tomorrow, July 24, 2020 at 11:00 a.m. is               Respectfully submitted,
          canceled.
                                                                 S/panagiotabettytufariello/s
          SO ORDERED.
          Dated: New York, New York                              Panagiota Betty Tufariello
          July 23, 2020

          /s/ Kimba M. Wood
          United States District Judge
